Citation Nr: 1230277	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  09-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran (the Veteran) who served on active duty from May 1950 to May 1953.  The Veteran died in April 2008

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

In a May 2011 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the appellant's appeal has been obtained. 

2.  The amended death certificate lists the Veteran's immediate cause of the Veteran's death in April 2008 as acute myocardial infarction due to (or as a consequence of) posttraumatic stress disorder (PTSD) due to (or as a consequence of) hypertension.    

3.  At the time of the Veteran's death, service connection was in effect for PTSD, bilateral hearing loss, tinnitus, and frostbite of the ears.  

4.  The Veteran did not sustain a cardiovascular injury or disease, to include hypertension, in service.

5.  Symptoms of a cardiovascular disorder, were not chronic in service.

6.  Symptoms of a cardiovascular disorder, were not continuous after separation from service.

7.  The acute myocardial infarction that immediately caused the Veteran's death is not related to service or manifested to a compensable degree within one year of separation from service.

8.  Hypertension was not manifested to a compensable degree within one year of separation from service. 

9.  The Veteran was not exposed to certain herbicide agents during active service nor was the acute myocardial infarction that immediately caused his death attributable to such exposure.

10.  The Veteran's service-connected PTSD was not, singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto.

10.  The Veteran's service-connected PTSD did not contribute substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of a 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a July 2008 letter, the RO provided notice to the appellant regarding what information and evidence must be submitted by the claimant and what evidence VA would obtain.  In an August 2009 statement of the case (SOC), the RO informed the appellant of what information and evidence is needed to substantiate a claim for DIC based on service connection for the cause of death.  The SOC also satisfied the Hupp requirements by informing the appellant of the Veteran's service-connected disabilities at the time of his death and explained the type of evidence and information required to substantiate the claim on appeal based on a previously service-connected disorder and a disorder not yet service connected.  Additionally, a November 2009 notice letter from the RO included provisions for a disability rating and effective date.  Although the August 2009 SOC and November 2009 letter were not issued before the August 2008 and February 2009 rating decisions on appeal, the appellant has not been prejudiced as the claim was readjudicated in an April 2012 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's original and amended death certificates, VA outpatient treatment records from July 1998 to October 2004 and July 2005 to April 2008, private treatment records dated November 2007 and April 2008, May 2005 and August 2007 VA examination reports for PTSD; statements from the appellant dated January 2009 and May 2011, and May 2011 VA medical opinion with March 2012 addendum.  The May 2011 VA physician reviewed the claims file, the Veteran's medical history, and provided conclusions with supportive rationale, thus the Board finds the May 2011 VA medical opinion and March 2012 addendum are probative with regard to the claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that 38 U.S.C.A. § 5103A(d), which concerns obtaining VA medical examination or medical opinion, is limited to claims for "disability compensation," thus does not pertain to a DIC claim.  See DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  Nevertheless, in a DIC case, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit."  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

An October 2005 response to a Personnel Information Exchange System (PIES) request revealed that the Veteran's service treatment records are fire-related, and in a February 2006 inter-office memorandum, the RO determined that the Veteran's service treatment records are unavailable for review.  Subsequently, incomplete service personnel records from the Veteran's National Guard service were associated with the claims file in February 2007.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In this case, the appellant was initially advised of the RO's unsuccessful efforts in the August 2008 rating decision and has not provided any information regarding the Veteran's service treatment records in her possession.  Thus, the Board finds that VA's duty to assist the appellant has been satisfied.  See 38 C.F.R. § 3.159(e).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the appellant relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West Supp. 2011); 38 C.F.R. § 3.312(a) (2011).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for Service Connection for the Cause of the Veteran's Death

The death certificate of record shows that the Veteran died in April 2008.  The initial death certificate, certified in April 2008, listed his immediate cause of death as acute myocardial infarction due to (or as a consequence of) service-connected hypertension.  In February 2009, the Veteran's death certificate was amended to list his immediate cause of death as acute myocardial infarction due to (or as a consequence of) PTSD and due to (or as a consequence of) hypertension.  The Board notes that while the initial death certificate indicated "service-connected hypertension", the record shows that service connection for hypertension was not established.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated at 30 percent disabling; bilateral hearing loss, evaluated as noncompensable; tinnitus, evaluated at 10 percent disabling; and frostbite of the ears, evaluated at 20 percent disabling.  

After a full review of the record, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  With regard to the first inquiry, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a cardiovascular injury or disease, including hypertension, in service; that symptoms of a cardiovascular disorder, including hypertension, were not chronic in service; and that symptoms of a cardiovascular disorder, including hypertension, were not continuous after separation from service.  The evidence of record does not indicate, nor does the appellant assert, that the Veteran sustained a cardiovascular injury or disease in service.  The Veteran's VA outpatient treatment records from July 1998 to April 2008 show that in July 1998, the Veteran came in for treatment for the first time and reported that he had been followed for hypertension and had been taking medication for hypertension since 1981.  A June 2007 record documented the Veteran's initial complaint of left chest pain for three months, described as a sharp electric current, then results from a December 2007 echocardiogram noted evidence of cardiac thrombi, concentric left ventricular hypertrophy, and normal systolic function.  At the time of the Veteran's death in April 2008, the private emergency room treatment record noted the Veteran's delivery to the facility from emergency medical services (EMS) as unresponsive in cardiovascular/respiratory arrest.

The Board finds the gap between discharge from honorable active service in 1953 and the Veteran's initial complaint of left chest pain in 2007 is highly significant.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Additionally, the original and amended death certificates document the interval of time between onset of the acute myocardial infarction that immediately caused the Veteran's death and death itself was hours.  In addition, the record do not show evidence of hypertension prior to 1981, 28 years after discharge from active service.  As such, the Board finds that the Veteran's symptoms of a cardiovascular disorder were not continuous after separation from service.  

Moreover, the evidence of record does not relate the acute myocardial infarction to service.  In fact, a VA physician opined in May 2011 after reviewing the claims file that the Veteran's death from acute myocardial infarction was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge from service.  Therefore, the Board finds that neither acute myocardial infarction that immediately caused the Veteran's death nor hypertension listed as a cause of myocardial infarction are not related to service.  

The Board has considered whether service connection for the cause of the Veteran's death can be granted on a presumptive basis as both acute myocardial infarction and hypertension are contemplated under the term cardiovascular-renal disease for which service connection is available if manifests to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  As noted above, the Veteran's acute myocardial infarction developed in April 2008 at the time of death, which was not during the first year after separation from service.  The evidence of record indicates that hypertension was not manifested within one year after discharge form active service.  Therefore, service connection for the immediate cause of death on a presumptive basis is not warranted.  

The Board also considered whether service connection for the immediate cause of the Veteran's death can be granted on a presumptive basis as ischemic heart disease, to include acute myocardial infarction, is a type of disease for which service connection is available where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(a)(2) (West Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  In this case, the evidence of record does not show, nor does the appellant assert, that the Veteran was exposed to herbicide agents during active service or that his immediate cause of death is attributable to such exposure.  Therefore, service connection for the immediate cause of death on a presumptive basis, to include as due to ischemic heart disease associated with exposure to certain herbicide agents, is not available in this case.  

With regard to the question whether the service-connected PTSD was the principal or contributory cause of death, the Board notes this is the appellant's main contention for seeking service connection for the cause of the Veteran's death.  In an August 2009 substantive appeal, via a VA Form 9, she asserted that the Veteran had PTSD for years and she believes his hypertension was a manifestation of his long-standing anxiety condition.  

The Board acknowledges that the February 2009 amended death certificate documented acute myocardial infarction due to (or as a consequence of) PTSD.  However, this notation is entirely unexplained and is of lesser probative weight than the medical opinion and addendum rendered by the VA physician after a review of the entire claims file in May 2011 and March 2012.  In the VA medical opinion, the VA physician was more convinced by the medical literature that shows no articles to support a strong association between coronary heart disease and PTSD, thus opining that coronary heart disease is less likely as not permanently aggravated or a result of PTSD, and that PTSD was not a principal contributor to the Veteran's death and did not contribute materially or substantially to the Veteran's death.  Subsequent evidence was associated with the claims file, which consisted of the Veteran's April 2008 private terminal treatment record and May 2011 statement from the appellant.  She reported the Veteran gave up his will to live because of PTSD, his anger overwhelmed him, he did not like to go anywhere unless around family, he experienced very bad nightmares more often, and saw flashbacks.  In a March 2012 addendum, the same VA physician reviewed the additional evidence associated with the claims file, confirmed the prior May 2011 opinion, and noted there remains no literature to support the allegations of record.  

As a result, the Board finds the February 2009 amended death certificate, regarding a relationship between PTSD and the Veteran's death, to be of lesser probative weight than the conclusions contained in the May 2011 VA medical opinion and March 2012 addendum.  Specifically, the VA physician provided competent and more probative evidence to support the Board's findings that the Veteran's service-connected PTSD was not, singly or jointly with some other condition, the immediate or underlying cause of death or was etiologically related thereto, nor did it contribute substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70   (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board notes that the question of causation in this case involves a complex medical issue that is beyond the appellant's personal knowledge, thus she is not competent to address the medical etiology of the cause of the Veteran's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; therefore, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


